Citation Nr: 0832605	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right knee injury.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left knee injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to December 1977 and from February 1982 to 
February 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Before deciding the claims of service connection for 
residuals of right and left knee injuries on the merits, the 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in August 2004, the RO denied the 
claim of service connection for residuals of a right knee 
injury; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in August 2004 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right knee injury.

3. In a rating decision in August 2004, the RO denied the 
claim of service connection for residuals of a left knee 
injury; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in August 2004 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a left knee injury.


CONCLUSIONS OF LAW

1. The rating decision in August 2004 by the RO, denying 
service connection for residuals of a right knee injury, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in August 2004, denying the claim of 
service connection for residuals of a right knee injury, is 
new and material, and the claim of service connection for 
residuals of a right knee injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3. The rating decision in August 2004 by the RO, denying 
service connection for residuals of a left knee injury, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in August 2004, denying the claim of 
service connection for residuals of a left knee injury, is 
new and material, and the claim of service connection for 
residuals of a left knee injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claims of service connection for residuals of right 
and left knee injuries, the only matter resolved in this 
decision, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Decision in August 2004 and Evidence Previously 
Considered

In a rating decision in August 2004, the RO denied the claims 
of service connection for residuals of right and left knee 
injuries on the grounds there was no evidence of permanent or 
chronic disability due to the injuries.  After the RO 
notified the veteran of the adverse determination and of his 
procedural and appellate rights, he did not appeal the denial 
of the claims, and the rating decision became final based on 
the evidence of record at the time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
August 2004 consisted of:

The service treatment records, which showed that the veteran 
complained of left knee pain in March 1983, in August 1983, 
and in August 1984.  History included a chipped bone at age 
14.  X-rays were negative.  In August 1983, chondromalacia 
was noted.  In August 1985, the veteran complained of right 
knee pain. On separation examination in November 1985, no 
knee abnormalities were found.  



Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in May 2006, the regulatory definition currently in 
effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in August 2004 consists of:

An opinion, dated in May 2007, by the veteran's private 
doctor, indicated the veteran's bilateral knee disability is 
more likely than not related to military service.  



Analysis

The record shows that the claim was previously denied because 
there was no evidence of permanent or chronic disability due 
to injuries of the knees.  As the additional evidence, in the 
form of the medical opinion of May 2007, relates to an 
unestablished fact necessary to substantiate the claims, that 
is, evidence suggesting that current bilateral knee 
degenerative changes are more likely than not related to 
military service, it is new and material and raises a 
reasonable possibility of substantiating the claims and the 
claims are reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a right knee injury is 
reopened.  To this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for residuals of a left knee injury is 
reopened.  To this extent only, the appeal is granted.


REMAND

On entrance examination, no knee adnormality was noted. 

On VA examination in January 2007, the examiner expressed the 
opinion that it is likely that the veteran had a preexisting 
left knee problem and developed symptoms while in military 
service, triggering the presumption of soundness. 

As the record does not contain sufficient medical evidence to 
decide the claim, further evidentiary development is needed 
under the duty to assist.  Accordingly, the case is REMANDED 
for the following action:

1. Request VA treatment records.

2. Ask the veteran for medical records, 
pertaining to treatment at age 14 of a 
left knee problem, including a bone chip, 
requiring a cast. 

3. Arrange to have the veteran's claims 
folder reviewed by the VA examiner, if 
available, who conducted the VA 
examination in January 2007, or arrange 
for another VA physician to review the 
file to answer the following questions:  

What was the degree of left knee 
disability, that is, any functional 
limitation, existing at the time of 
entrance into service? 

If the degree of left knee disability is 
not ascertainable at entrance into 
service, in addition to the history of a 
pre-existing left problem, what clinical 
factors during service support a finding 
that a left knee condition pre-existed 
service? 

If the history and clinical data support 
the conclusion that a left knee condition 
pre-existed service, then was the 
pre-existing left knee condition 
aggravated by service, that is, was there 
a permanent increase in severity, that is, 
a worsening of the underlying condition 
not due to the natural progress of the 
condition as contrasted to a temporary 
worsening of symptoms? 

If the history and clinical data do not 
support the conclusion that a left knee 
condition pre-existed service, is it at 
least as likely as not that that the 
current left knee degenerative arthritis 
is related to complaints of left knee pain 
during service in March 1983, in August 
1983, and in August 1984 with a negative 
X-ray, but with a notation of 
chondromalacia?  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


